Citation Nr: 1747513	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-26 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to January 12, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a videoconference hearing before an Acting Veterans Law Judge of the Board (AVLJ) in April 2011.  A transcript of the hearing is of record.  The AVLJ who held the April 2011 hearing is no longer employed by the Board.  The Veteran did not respond to a July 2017 clarification letter as to whether he wanted a hearing before another VLJ.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal.

In August 2011 the Board remanded the case for further development.  In June 2014, the Board, in relevant part, denied entitlement to a TDIU.

In July 2014, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order pursuant to a December 2014 Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's decision.  

In March 2015, the Board remanded the case for further development; however, in April 2015, the Board vacated its March 2015 action on the basis that the Veteran's representative had not been given the standard 90-day period to submit additional evidence and/or argument in connection with the appeal.  The Board again remanded the case in August 2015.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a July 2016 rating decision, the RO granted entitlement to a TDIU due to service-connected disabilities effective January 12, 2009.  Thus, the case is once again before the Board; the remaining issue for appellate review is entitlement to a TDIU prior to January 12, 2009, as reflected on the title page of this decision.  
VETERAN'S CONTENTIONS

The Veteran contends that his service-connected knee, lumbar spine, cervical spine, and migraine headache disabilities have rendered him unable to obtain or maintain gainful employment.  These disabilities led him to discontinue his general contracting business at the end of December 2008 because he could no longer perform tasks including ascending ladders, removing cabinets, framing walls, and tiling floors.  Additionally, the Veteran reported that he experienced impaired judgment and focus due to his use of morphine to relieve his knee pain.  


FACTUAL FINDING

Since the filing of his TDIU claim on September 30, 2008, the probative evidence of record shows that the Veteran has been unable to obtain or maintain gainful employment due to his service-connected left knee, right knee, lumbar spine, and cervical spine disabilities.  Any work performed during this time period constitutes marginal employment.   


LEGAL CONCLUSION

The criteria for a TDIU have been met since September 30, 2008.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that Veteran meets the schedular criteria for a TDIU effective from September 30, 2008.  As of that date, service connection was in effect for the cervical spine disability (rated as 30 percent disabling); the lumbar spine disability (rated as 20 percent disabling); migraine headaches (rated as 10 percent disabling); the left knee disability (rated as 10 percent disabling); the right knee disability (rated as 10 percent disabling); radiculopathy of the left and right lower extremities (each rated as 10 percent disabling); sinusitis (rated as 10 percent disabling); the right elbow disability (rated as 10 percent disabling); residuals of metacarpal fracture (rated as noncompensable); left ear hearing loss (rated as noncompensable); and residuals of nasal fracture (rated as noncompensable).  The lumbar spine disability and associated radiculopathy combine to form one 40 percent disability; the Veteran's combined rating was 80 percent.  

As previously noted, the RO granted entitlement to a TDIU effective January 12, 2009.  Thus, the issue remaining for appellate review is entitlement to a TDIU prior to that date.  

In its decision granting TDIU, the RO noted that in a January 12, 2009 report of contact the Veteran stated that his general contracting business was no longer operating and that he was no longer working.  Therefore, the RO selected the date of the report of contact, January 12, 2009, as the effective date of entitlement to a TDIU.  

However, the evidence reflects that while the Veteran's business was operating prior to that time, he could not perform his core job functions, and transferred the bulk of the primary contracting work to others.  Given that he retained his partnership status despite abdicating the principal work, the Board finds that his employment is properly considered to have been in a protected environment, qualifying as marginal employment, and not as substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Moreover, the evidence shows that the Veteran could not maintain substantially gainful employment during this period because of the impairment resulting from his service-connected knee, lumbar spine, and cervical spine disabilities.  

In making this finding, the Board notes that in an October 5, 2008 work activity report made in connection with his claim of entitlement to Social Security Administration (SSA) benefits, the Veteran stated that he was unable to bend and rise, and that he was dependent on his pain medication.  As a result, he was unable to perform work involving climbing ladders or walking on boards due to his knees locking, and because of his radiating radiculopathy pain in his legs.  Instead, he was reduced to some bidding on jobs and cleaning up, as his legs permitted, as well as other menial tasks.  As a consequence, the Veteran reported hiring an assistant, who was paid $200 for three days to tear out cabinets and tile floors.  He averred that these were tasks that he would normally perform, but could not due to his injuries.  He further explained that he regretted that his business partner and an assistant now had to perform all of the manual work while he remained a 50-50 partner.  The Veteran provided a similar report to the October 2008 VA examiner, stating that his business partner did all of the heavy work because he was immobilized due to his back and knee pain.  Moreover, he had not performed any work in 2 weeks, and experienced radiating arm pain and limitations in reaching around his back and moving and turning his head due to his cervical and lumbar spine disabilities.  He added that he could not perform yardwork for more than 2 to 2.5 hours without his neck becoming painful and stiff.  Concerning the effects of his pain medication, a November 2008 VA treatment record noted the use of morphine twice daily; the Veteran subsequently described needing "massive" amounts of morphine, the use of which causes him to lose focus and impairs his judgment.  During VA treatment on January 13, 2009, he stated that he had been unable to work for the past several weeks due to his knees. 

Thus, the while the Veteran's business was operating from September 30, 2008 to January 12, 2009, it is apparent that the Veteran was unable to perform his central employment tasks during this period; the business remained operational because he shifted these tasks to his partner and to a hired assistant, and was allowed to remain as an equal partner despite the uneven distribution of labor.  Therefore, affording the benefit of the doubt to the Veteran, the Board finds that his employment from September 30, 2008 to January 12, 2009 was marginal employment, and, thus, not substantially gainful employment.  See 38 C.F.R. § 4.16(a). 

In consideration of this finding, the Board concludes that the competent and probative evidence of record shows that throughout the pendency of the appeal, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected left knee, right knee, lumbar spine, and cervical spine disabilities.  Accordingly, entitlement to a TDIU is warranted effective the date the claim of entitlement to a TDIU was received, September 30, 2008.  

ORDER

Entitlement to a TDIU is granted, effective September 30, 2008.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


